Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       24-JUN-2022
                                                       09:37 AM
                                                       Dkt. 161 ODMR
                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       ANTHONY P. LOCRICCHIO
                            Respondent.


                        ORIGINAL PROCEEDING
            (ODC CASE NOS. 13-066-9136 and 14-040-9183)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the June 7, 2022 motion for

 reconsideration submitted by Respondent Anthony Locricchio, the

 June 9, 2022 response filed by the Office of Disciplinary

 Counsel, and the record in this matter,

           IT IS HEREBY ORDERED that the motion for

 reconsideration is denied.

           DATED: Honolulu, Hawai#i, June 24, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins